Exhibit 10.1

 

[g71882kii001.jpg]

 

THE TRIMAS

INCENTIVE COMPENSATION PLAN

 

TriMas Corporation is committed to ensuring that our total compensation program
is consistent with market competitive pay practices, while providing
opportunities to attract and retain excellent performers essential to our
business success. As a component of your total compensation, the Incentive
Compensation Plan (“ICP” or the “Plan”), a discretionary bonus plan, works to
support our overall business objectives by aligning individual goals with the
goals of shareholders and focusing attention on the key measures of success. 
This plan is designed to reward achievement of key business goals and individual
performance based on your contributions.

 


PARTICIPATION


 

The ICP Committee identifies the specific positions that are eligible for
participation in the plan.  The ICP Committee consists of the CEO, CFO and
Corporate HR Director of TriMas.  In general, the Committee will award
eligibility to SBU leadership, facility leadership and their direct reports
(depending on size of the operation), in addition to corporate leadership.

 


PERFORMANCE MEASURES


 

Performance measures have been designed for each Strategic Business Unit (SBU)
and TriMas Corporate participants.  Each SBU participant will be rewarded based
on the participant’s SBU’s specific performance in the areas of
sales/profitability, cash flow from operations, inventory turns and % of new
products/market sales, as well as achievement of personal objectives during the
year.

 

TriMas Corporate participants will be rewarded based on total TriMas performance
in measures related to sales/profitability, leverage/liquidity, earnings per
share, return on net tangible assets and personal objectives during the year.

 

Each year, baseline performance levels for the measures will be established
through the business planning process and then adjusted to better reflect the
upcoming year’s goals and objectives.  Definitions of the SBU and TriMas
Corporate component performance measures are set forth in the attached appendix.

 

1

--------------------------------------------------------------------------------


 

ICP Steps – Beginning of the Year

 

At the beginning of each year, we go through the following five steps:

 

Beginning of Year – Step 1:  Determine Your Target Incentive Award

 

As part of the total compensation package, your Target Incentive Award will be
reviewed at the beginning of each TriMas fiscal year.  The centerpoint for your
Target Incentive Award is based on your position and scope of responsibility. 
The centerpoint amount is subject to change based on approval from the ICP
Committee.

 

Beginning of Year – Step 2:  Determine Position and Related Components

 

The SBU ICP award will consist of five components:1) Sales/Profitability, 2)
Cashflow from Operations, 3) Inventory Turns, 4) % New products/Market Sales and
5) Personal Objectives.

 

The TriMas Corporate ICP award will consist of five components:  1)
Sales/Profitability, 2) Leverage/Liquidity, 3) Earnings per Share, 4) Return on
Net Tangible Assets, and 5) Personal Objectives.

 

Beginning of Year – Step 3:  Determine the Corresponding Component Weighting

 

Each component of your ICP award has a “weighting” that indicates the
component’s relative importance to your overall Plan award, as stated in the
following chart:

 

Strategic Business Unit (SBU)

 

TriMas Corporate

 

Component

 

Weight Factor

 

Component

 

Weight Factor

 

Sales/Profitability

 

40

%

Sales/Profitability

 

40

%

Cashflow from Operations

 

20

%

Leverage/Liquidity

 

15

%

Inventory Turns

 

20

%

Earnings Per Share

 

15

%

New Products/Market Sales

 

5

%

Return on Net Tangible Assets

 

10

%

Personal Objectives

 

15

%

Personal Objectives

 

20

%

 


BEGINNING OF YEAR –STEP 4:  DETERMINE TARGET PERFORMANCE FOR THE YEAR

 

The Plan’s financial targets are established through the annual business
planning process.   Each fiscal year (the “Plan Year”), you will receive the
target performance worksheet that outlines the Target Incentive Award
centerpoint for each performance measure for the coming year.  The worksheet
will also provide you with detail relating to the overachievement or
underachievement of the various performance measures.

 

Beginning of Year – Step 5:  Set Your Individual Goals for the Year

 

Each Plan Year, you and your immediate supervisor will establish measurable
performance goals that are consistent with organizational goals.  Your
individual goals and objectives must be approved by the next higher level of
management.  Each year, there may be a corporate-wide focus on some or all of
the individual objectives.

 

ICP Steps – End of the Year

 

At the end of each Plan Year, ICP awards will be determined following these
three steps:

 


END OF YEAR – STEP 1:  DETERMINE ACTUAL PERFORMANCE RESULT


 

At the end of each Plan Year, performance is measured based on final fiscal year
financial results.  The results achieved for each performance measure are
compared to the Target Incentive Award centerpoints determined in the business
planning process, while personal objective results are compared to the goals set
at the beginning of the year (in each case, the results are called the
“Performance Payment Factor”).

 

2

--------------------------------------------------------------------------------


 


END OF YEAR – STEP 2:  MULTIPLY BY COMPONENT WEIGHTING

 

After determining the applicable Performance Payment Factor for each award
component based on the actual results achieved for each performance measure,
each Performance Payment Factor is multiplied by the applicable component
weighting as determined at the beginning of the year.

 


END OF YEAR – STEP 3:  SUM OF WEIGHTED PAYMENT FACTORS EQUALS ACTUAL AWARD

 

The third and final step to determine the actual ICP award is to sum the
weighted Performance Payment Factors for each component, and to multiply this
composite weighted performance payment factor by the Target Incentive Award
amount to determine the actual ICP award that will be paid.

 


ADDITIONAL INFORMATION

 

Discretion of Payments

 

The ICP Committee reserves the right to defer, increase/reduce or cancel any
payments under the Plan at any time (including during the Plan Year) based on
the best interests of TriMas and its shareholders, including, but not limited
to, circumstances relating to: (1) individual performance; (2) TriMas’ overall
consolidated financial performance: or (3) TriMas’ future performance
objectives.

 


PRORATED AWARDS

 


IF YOU MOVE BETWEEN BUSINESS UNITS WITHIN THE PLAN YEAR, YOUR AWARD WILL BE
CALCULATED ON A PRO-RATA BASIS TO REFLECT THE TIME SPENT IN EACH UNIT BASED ON
FULL YEAR SBU RESULTS.  IF YOU MOVE INTO OR OUT OF AN ICP ELIGIBLE POSITION, YOU
WILL RECEIVE A PRORATED AWARD BASED ON YOUR SALARY WHILE IN AN ELIGIBLE
POSITION.

 

Payment of Awards

 

Payment will be made no later than the March 15th after the prior Plan Year
ended December 31st.

 


TERMINATION OF EMPLOYMENT

 

If you terminate employment prior to the end of the Plan Year due to death,
retirement or disability, you will be eligible for a pro-rata share when awards
are paid.  If you terminate for any other reasons prior to the plan payout, you
forfeit your award for the Plan Year.

 


ADMINISTRATION


 

The ICP Committee will administer the Plan.  In the event of any conflict
between authority granted to the ICP Committee and authority reserved to the
TriMas Compensation Committee, the TriMas Compensation Committee prevails.

 

Future of the Plan

 

The ICP Committee reserves the right to amend, interpret or cancel this
discretionary plan at any time based on the best interests of TriMas and its
shareholders.  This Plan supersedes all prior documentation relating to the
Annual Value Creation Plan (AVCP).

 


QUESTIONS


 

If you have questions about the Incentive Compensation Plan described here, or
about any other aspect of your TriMas compensation program, contact your local
Human Resources representative.

 

Note:  At no time is this plan to be considered an employment contract between
the participants and TriMas or any of its subsidiaries.  It does not guarantee
participants the right of continued employment.  It does not affect a
participant’s right to leave TriMas or TriMas’ right to discharge a participant.

 

3

--------------------------------------------------------------------------------


 

Appendix I – Definitions

 

SBU Component Performance Measures

 

Sales / Profitability – The recurring Operating Profit amount excluding
non-recurring charges (cash and non-cash) associated with business
restructuring, cost savings projects, and asset impairments (“Recurring
Operating Profit”), determined as a percentage of Net Sales.  Operating Profit
is defined as earnings before interest, taxes and other income /expense, all as
reported in TriMas’ OutlookSoft financial reporting system (the “Reporting
System”).  For purposes of this computation, Net Sales is defined as net trade
sales excluding all intercompany activity.

 

Cashflow from Operations –Cashflow from Operations is the sum of Recurring
Operating Profit, plus / minus other income / expense, plus depreciation and
amortization, plus / minus the change in working capital, and minus capital
expenditures, all as reported in the Reporting System.

 

Inventory Turns – The number of Inventory Turns is computed based on the annual
Cost of Sales amount as reported in the Reporting System divided by the
arithmetic average of end of month Inventory, Net amounts (i.e., the sum of end
of month inventory balances during the Plan year divided by 12).

 

% New Products / Markets Sales – The % New Products / Markets Sales is a
computed amount based on the Net Sales amount for specifically identified new
products or new markets divided by Net Sales for the SBU, each of which shall be
agreed as part of the annual business planning process and as reported in the
Reporting System (in the case of Net Sales) and as reported in an SBU’s
subsidiary sales ledger (in the case of Net Sales for specifically identified
new products or new markets, as the case may be).

 

Component Performance Measures

 

Sales / Profitability – The consolidated recurring Operating Profit amount
excluding non-recurring charges (cash and non-cash) associated with business
restructuring, cost savings projects, and asset impairments,  determined as a
percentage of consolidated Net Sales.  Operating Profit is defined as earnings
before interest, taxes and other income /expense, all as reported in the
Reporting System.  For purposes of this computation, Net Sales is defined as net
trade sales excluding all intercompany activity.

 

Leverage / Liquidity – For each quarter within the Plan Year, the Average
Leverage Cushion is derived as follows: (1) subtracting TriMas’ Actual Leverage
Ratio, as computed each fiscal quarter end and reported to JPMorgan, from the
Leverage Ratio covenant requirement for such quarter (as defined in TriMas’
Amended and Restated Credit Agreement dated August 2, 2006 and as may be amended
from time to time) to determine the Leverage Cushion; and (2) adding the
Leverage Cushion amounts computed for each quarter during the Plan Year  and
dividing the sum by 4.

 

Earnings Per Share –Earnings Per Share is the earnings per share – diluted
amount (from continuing operations), as reported in TriMas’ Reports on Form 10-Q
and 10-K filed with the Securities and Exchange Commission, adjusted to exclude
the after-tax impact of non-recurring charges (cash and non-cash) associated
with business restructuring, cost savings projects, and asset impairments.

 

Return on Net Tangible Assets – The Return on Net Tangible Assets % is a
computed amount based on Recurring Operating Profit as defined herein divided by
Total Operating Tangible Assets, each determined on a continuing operations
basis.  Total Operating Tangible Assets is the sum of Total Shareholders’ Equity
less Goodwill, Net, less Intangible Assets, Net (other than Goodwill, Net), less
Other Adjustments, all as reported in the Reporting System.  For purposes of
this computation, both the nature and amount of Other Adjustments shall be
agreed as part of the annual business planning process and as to the actual
reported amounts in the Reporting System or other agreed-to subsidiary ledger
reporting process.

 

4

--------------------------------------------------------------------------------